              Case 3:18-cv-00104-WGC Document 234 Filed 07/29/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 NO. 8 MINE, LLC,                                              Case No.: 3:18-cv-00104-WGC

 4            Plaintiff                                                        Order

 5 v.                                                                    Re: ECF No. 211

 6 THE ELJEN GROUP, LLC, et. al.,

 7            Defendants

 8 THE ELJEN GROUP, LLC, et. al.

 9            Counter-Plaintiffs

10 v.

11 NO. 8 MINE, LLC

12            Counter-Defendant

13 THE ELJEN GROUP, et. al.,

14            Third Party Plaintiffs

15 v.

16 DAVID TACKETT, et. al.,

17            Third Party Defendants

18
            Before the court is the Eljen Parties’ Motion to Compel Discovery in aid of Execution of
19
     Judgments. (ECF Nos. 211, 211-1 to 211-10.) Tackett filed a response. (ECF No. 213.) The Eljen
20
     Parties filed a reply. (ECF No. 214.)
21
            The Eljen Parties move for an order under Rule 37 compelling responses to the Eljen
22
     Parties’ first set of discovery in aid of execution of judgments. They seek further responses to
23
     interrogatories 1, 4, 5, 6, 8, 9, 10, 11, 13, and requests for production 1-5.
            Case 3:18-cv-00104-WGC Document 234 Filed 07/29/21 Page 2 of 3




 1         “Discovery motions will not be considered unless the movant (1) has made a good-faith

 2 effort to meet and confer as defined in LR IA 1-3(f) before filing the motion and (2) includes a

 3 declaration setting forth the details and results of the meet-and-confer conference about each

 4 disputed discovery request.” LR 26-6(c).

 5         “[T]o ‘meet and confer’ means to communicate directly and discuss in good faith the

 6 issues required under the particular rule or court order…. Unless these rules or a court order

 7 provide otherwise, this requirement may only be satisfied through direct dialogue and discussion

 8 in a face-to-face meeting, telephone conference, or video conference. The exchange of written,

 9 electronic, or voice-mail communications does not satisfy this requirement.” LR IA 1-3(f).

10         “A party who files a motion to which the meet-and-confer requirement applies must

11 submit a declaration stating all meet-and-confer efforts, including the time, place, manner and

12 participants. The movant must certify that, despite a sincere effort to resolve or narrow the

13 dispute during the meet-and-confer conference, the parties were unable to resolve or narrow the

14 dispute without court intervention.” LR IA 1-3(f)(2).

15         “Failure to make a good-faith effort to meet and confer before filing any motion to which

16 the requirement applies may result in denial of the motion.” LR IA 1-3(f)(4).

17         The Eljen Parties have not filed a declaration setting forth that they met and conferred

18 with Tackett before filing this motion as required by the above-referenced Local Rules.

19

20

21

22

23



                                                    2
           Case 3:18-cv-00104-WGC Document 234 Filed 07/29/21 Page 3 of 3




 1        As such, the Eljen Parties’ motion to compel (ECF No. 211) is DENIED WITHOUT

 2 PREJUDICE. The Eljen Parties may renew their motion, if necessary, after they have complied

 3 with the court’s meet and confer requirements.

 4

 5

 6 IT IS SO ORDERED.

 7 Dated: July 29, 2021

 8                                                      _________________________________
                                                        William G. Cobb
 9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
